DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 05/27/2020 and 08/26/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawazu JP2012107602A (hereinafter, Kawazu).
Regarding Claim 1, Kawazu teaches a control apparatus for a vehicle (vehicle control apparatus, Kawazu, Paragraph 0001), comprising: 
-an accelerator operation element configured to be operated by a driver of the vehicle to accelerate the vehicle (driver of a vehicle operates an accelerator, Kawazu, Paragraph 0002); 
-a sensor configured to acquire information on at least an operation amount of the accelerator operation element (accelerator pedal position sensor, wherein the position acquires information regarding the “operation amount” of the accelerator operation (i.e., how far has the accelerator been pressed down on by a driver), Kawazu, Paragraph 0027); and a controller (controller such as an ECU wherein the ECU controls processes like those listed below (see mapping below which ties into the use of the controller), Kawazu, Paragraphs 0027-0028) configured to:
-determine whether or not a predetermined erroneous operation condition is satisfied based on the information acquired by the sensor (determining whether the accelerator is being operated erroneous (i.e., based on predetermine erroneous operation conditions – such as accelerator pedal is depressed suddenly), wherein this is acquired by the pedal position sensor, Kawazu, Paragraphs 0037, 0027-0028, and 0040), and 
-when determining that the erroneous operation condition is satisfied, execute driving force suppression control for controlling a driving force of the vehicle such that the driving force changed according to the operation amount of the accelerator operation element becomes smaller than the driving force of when the erroneous operation condition is not satisfied (in some instances (e.g., parking) the vehicle determines an erroneous operation condition (i.e., accelerator pedal is depressed suddenly) when this is determined the acceleration of the vehicle is actually limited in comparison to when the accelerator pedal is operated during normal conditions (i.e., when the erroneous operation is not satisfied), Kawazu, Paragraphs 0037 and 0040), 
-wherein the controller is further configured to, when a first condition including at least an operation velocity condition is satisfied (vehicle uses a sensor speed to determine whether an operation velocity condition is satisfied, Kawazu, Paragraphs 0027, 0036, and 0053) and a second condition is satisfied (second condition satisfied based on a time period being satisfied (see additional mapping below), Kawazu, Paragraphs 0043, 0046, 0053)
-the operation velocity condition being satisfied when an operation velocity which is an amount of change in the operation amount per unit time is equal to or higher than a predetermined positive operation velocity threshold (vehicle uses a sensor speed (i.e., velocity) to determine whether an operation velocity condition is satisfied over a period of time, Kawazu, Paragraphs 0027, 0035-0038, 0043, and 0053) and 
-the second condition being satisfied when the operation amount becomes equal to or larger than a predetermined positive first operation amount threshold within a predetermined first time threshold from a time point at which the first condition is satisfied (vehicle uses an accelerator position sensor (i.e., velocity) to determine that the accelerator has become larger than a predetermined positive first operation amount threshold (e.g., pedal accelerator pressed down past a certain position) within a predetermined first time threshold (i.e., time threshold being suddenly, thus a first time threshold), Kawazu, Paragraphs 0027, 0035-0038, 0043, 0046, and 0053).
Regarding Claim 2, Kawazu teaches the control apparatus according to claim 1, wherein the controller is configured to, when an operation amount condition is satisfied in addition to the operation velocity condition (vehicle uses an accelerator position sensor to determine that the accelerator has become larger than a predetermined positive first operation amount threshold (e.g., pedal accelerator pressed down past a certain position) and (vehicle uses a sensor speed (i.e., velocity) to determine whether an operation velocity condition is satisfied over a period of time, Kawazu, Paragraphs 0027, 0035-0038, 0043, 0046, and 0053), determine that the first condition is satisfied, the operation amount condition being satisfied when the operation amount when the operation velocity condition is satisfied is equal to or larger than a predetermined positive second operation amount threshold which is smaller than the first operation amount threshold (vehicle uses an accelerator position sensor (i.e., velocity) to determine that the accelerator has become larger than a predetermined positive second operation amount threshold (e.g., pedal accelerator pressed down past a certain position – the second operation can be smaller than a first threshold for example more sensitive accelerator position for parking vs. highway) and the vehicle uses a sensor speed (i.e., velocity) to determine whether an operation velocity condition is satisfied over a period of time, Kawazu, Paragraphs 0027, 0035-0038, 0043, 0046, and 0053).
Regarding Claim 3, Kawazu teaches the control apparatus according to claim 1, further comprising a decelerator operation element configured to be operated by the driver to decelerate the vehicle (brake operation for decelerating the vehicle, Kawazu, Paragraphs 0035-0038), wherein the controller is configured to, when a third condition is satisfied in addition to the first condition and the second condition, determine that the erroneous operation condition is satisfied, the third condition being satisfied when an elapsed time since the driver releases an operation of the decelerator operation element is equal to or longer than a predetermined second time threshold (determining that a third condition is satisfied when the brake is released and an elapsed period of time has occurred, meeting this condition is used to determine an erroneous operation condition is satisfied (e.g., accelerator being pressed accidently), Kawazu, Paragraphs 0035-0038).
Regarding Claim 6, Kawazu teaches the control apparatus according to claim 1, wherein the controller is configured to, when a sixth condition is satisfied in addition to the first condition and the second condition, determine that the erroneous operation condition is satisfied, the sixth condition being satisfied when a speed of the vehicle is (vehicle uses a sensor speed (i.e., velocity) to determine whether an operation velocity condition is satisfied over a period of time, Kawazu, Paragraphs 0027, 0035-0038, 0043, and 0053).
Regarding Claim 8, Kawazu teaches the control apparatus according to claim 1, wherein the controller is configured to, when a termination condition is satisfied after the erroneous operation condition is satisfied, terminate the driving force suppression control, the termination condition being satisfied when the operation amount of the accelerator operation element is equal to or smaller than a predetermined third operation amount threshold which is smaller than the first operation amount threshold (terminating the accelerator suppression when new conditions such as the accelerator operation element becomes smaller than a predetermined operation amount threshold, Kawazu, Paragraphs 0037, 0027-0028, and 0040).
Regarding Claim 9, Kawazu teaches a control method (vehicle control apparatus, Kawazu, Paragraph 0001) for a vehicle including an accelerator operation element configured to be operated by a driver of the vehicle to accelerate the vehicle (driver of a vehicle operates an accelerator, Kawazu, Paragraph 0002), and 
-a sensor configured to acquire information on at least an operation amount of the accelerator operation element, the control method comprising: 
-determining whether or not a predetermined erroneous operation condition is satisfied based on the information acquired by the sensor (accelerator pedal position sensor, wherein the position acquires information regarding the “operation amount” of the accelerator operation (i.e., how far has the accelerator been pressed down on by a driver), Kawazu, Paragraph 0027); and a controller (controller such as an ECU wherein the ECU controls processes like those listed below (see mapping below which ties into the use of the controller), Kawazu, Paragraphs 0027-0028); and 
-26when determining that the erroneous operation condition is satisfied, executing driving force suppression control for controlling a driving force of the vehicle such that the driving force changed according to the operation amount of the accelerator operation element becomes smaller than the driving force of when the erroneous operation condition is not satisfied (determining whether the accelerator is being operated erroneous (i.e., based on predetermine erroneous operation conditions – such as accelerator pedal is depressed suddenly), wherein this is acquired by the pedal position sensor, Kawazu, Paragraphs 0037, 0027-0028, and 0040), 
-wherein the determining includes determining that the erroneous operation condition is satisfied when a first condition including at least an operation velocity condition is satisfied (vehicle uses a sensor speed (i.e., velocity) to determine whether an operation velocity condition is satisfied, Kawazu, Paragraphs 0027, 0036, and 0053) and a second condition is satisfied (second condition satisfied based on a time period being satisfied (see additional mapping below), Kawazu, Paragraphs 0043, 0046, 0053), 
-the operation velocity condition being satisfied when an operation velocity which is an amount of change in the operation amount per unit time is equal to or higher than a predetermined positive operation velocity threshold  (vehicle uses a sensor speed (i.e., velocity) to determine whether an operation velocity condition is satisfied over a period of time (note: velocity is also a period over time), Kawazu, Paragraphs 0027, 0035-0038, 0043, and 0053), and 
(vehicle uses both an accelerator position sensor (i.e., velocity) to determine that the accelerator has become larger than a predetermined positive first operation amount threshold (e.g., pedal accelerator pressed down past a certain position) within a predetermined first time threshold (i.e., time threshold being suddenly, thus a first time threshold), Kawazu, Paragraphs 0027, 0035-0038, 0043, 0046, and 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu JP2012107602A (hereinafter, Kawazu), in view of Toshiko JP2011173586A (hereinafter, Toshiko).
Regarding Claim 4, Kawazu teaches the control apparatus according to claim 1.
	Kawazu does not teach the control apparatus to include the controller is configured to, when a fourth condition is satisfied in addition to the first condition and the second condition, determine that the erroneous operation condition is satisfied, the fourth condition being satisfied when a turn signal of the vehicle is in an off state.
	Takano teaches satisfying the fourth condition by determining the turn signal of the vehicle is in an off state (Takano, Paragraphs 0011 and 0024). Moreover, Takano teaches using this fourth condition to determine an erroneous operation condition (e.g., accelerator accidently being pressed) (Takano, Paragraphs 0011 and 0024). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control apparatus of Kawazu to include the controller is configured to, when a fourth condition is satisfied in addition to the first condition and the second condition, determine that the erroneous operation condition is satisfied, the fourth condition being satisfied when a turn signal of the vehicle is in an off state as taught by Takano.
	It would have been obvious because determining if a turn signal is on or off can help a vehicle determine if the accelerator has been pressed accidently (Takano, Paragraphs 0011 and 0024).
Regarding Claim 5, Kawazu, as modified, teaches the control apparatus according to claim 4.
the controller is configured to, when a fifth condition is satisfied in addition to the first condition, the second condition and the fourth condition, determine that the erroneous operation condition is satisfied, the fifth condition being satisfied when an elapsed time since a state of the turn signal is changed from a first state to a second state is equal to or longer a predetermined third time threshold, the first state being a state in which the turn signal is in an on state, and the second state being a state in which the turn signal is in the off state.
	It shall be noted that Kawazu teaches a vehicle determining an elapsed period of time has occurred, thus meeting a condition to determine an erroneous operation condition is satisfied (e.g., accelerator being pressed accidently), Kawazu, Paragraphs 0035-0038)
Takano teaches satisfying a condition by determining the turn signal of the vehicle is in an off state (Takano, Paragraphs 0011 and 0024). Moreover, Takano teaches using this condition to determine an erroneous operation condition (e.g., accelerator accidently being pressed) (Takano, Paragraphs 0011 and 0024). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control apparatus of Kawauz to include the controller is configured to, when a fifth condition is satisfied in addition to the first condition, the second condition and the fourth condition, determine that the erroneous operation condition is satisfied, the fifth condition being satisfied when an elapsed time since a state of the turn signal is changed from a first state to a second state is equal to or longer a predetermined third time threshold, the first state being a 
It would have been obvious because determining if a turn signal is on or off can help a vehicle determine if the accelerator has been pressed accidently (Takano, Paragraphs 0011 and 0024).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu JP2012107602A (hereinafter, Kawazu), in view of Gatti et al. U.S. P.G. Publication 2012/0004820A1.
Regarding Claim 7, Kawazu teaches the control apparatus according to claim 1.
	Kawazu does not teach the control apparatus to include the controller is configured to, when a seventh condition is satisfied in addition to the first condition and the second condition, determine that the erroneous operation condition is satisfied, the seventh condition being satisfied when a gradient of a road on which the vehicle travels is equal to or smaller than a predetermined gradient threshold.
	Gatti teaches a condition is satisfied based on gradient of the road being a value, wherein the value is for example equal or less than a threshold value (Gatti, Paragraphs 0050-0051). Moreover, Gatti teaches using this condition to determine if an accelerator has been accidently pressed (Gatti, Paragraphs 0050-0051). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control apparatus of Kawazu to include the controller is configured to, when a seventh condition is satisfied in addition to the first condition and the second condition, determine that the erroneous operation 
	It would have been obvious because having another input condition, such as a gradient slope helps a vehicle system determine if the accelerator has been accidently pressed (Gatti, Paragraphs 0050-0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667